 

Exhibit 10.12

Execution Version

C ONS U L T I N G A GRE E M E N T

 

This Consulting Agreement (this “Agreement”) is entered into as of January 20,
2016, between CoLucid Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Nadia Rupniak (“Rupniak”); provided, however, that this
Agreement shall become binding and effective only in accordance with, and
subject to, Section 6(i) below.

 

Recitals

 

 

A.

Pursuant to the Employment Letter between the Company and Rupniak, dated August
14, 2015 (the “Employment Letter”), Rupniak served as an employee of the Company
until December 31, 2015 (the “Termination Date”).

 

 

 

B.

Pursuant to the Employment Letter, the parties anticipate that Rupniak will be
entitled to certain severance benefits, including continuation of her base
salary for up to three months (the “Salary Continuation Benefit”), subject to
her furnishing to the Company an effective release of all claims in a form
acceptable to the Company, which form is attached hereto as Exhibit A (the
“Release Agreement”). The date as of which the Release Agreement becomes
effective, enforceable and irrevocable in accordance with the terms thereof is
hereinafter referred to as the “Release Effective Date”.

 

 

 

C.

Effective January 1, 2016, Rupniak will become a consultant to the Company
pursuant to this Agreement. The parties intend for the Consulting Fee (as
defined below) payable pursuant to this Agreement to offset, on a
dollar-for-dollar basis, the Salary Continuation Benefit.

 

 

 

D.

On May 5, 2015, the Company granted to Rupniak an incentive stock option to
purchase 135,190 shares of common stock (the “ISO”) pursuant to the Company’s
2015 Equity Incentive Plan (the “Plan”).

 

 

 

E.

The Company and Rupniak also have entered into a Confidentiality, Inventions and
Non- Competition Agreement, dated February 20, 2006 (the “Confidentiality
Agreement”), which will remain in full force and effect in accordance with its
terms.

 

 

Agreement

 

In consideration of the mutual covenants set forth herein, and as an inducement
for Rupniak to enter into the Release Agreement, the parties agree as follows:

 

 

1.

Consulting Services.The services to be performed by Rupniak (the “Consulting
Services”) are as follows:

 

 

 

(a)

She will consult with and advise the Company in the areas of her former
employment, particularly in the areas of (i) non-clinical research and
development, and (ii) manufacture and supply of active pharmaceutical ingredient
and drug product.

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

She will, as expeditiously as possible, utilize commercially reasonable efforts
to transition her responsibilities and transfer her “institutional knowledge” to
Dr. Joseph Kovalchin and Dr. Raymond Skwierczynski and to other members of the
CoLucid management team, as appropriate.

 

 

 

(c)

She will not be in charge of a policy-making function and will not serve as an
officer of the Company.

 

 

 

(d)

Her time commitment will be limited to one business day per work week, or
approximately 20% of a full-time commitment, during the term of this Agreement.

 

 

 

(e)

She will perform all of the Consulting Services remotely and will not be
required to travel to the Company’s offices.

 

 

Notwithstanding any other provision of this Agreement, Rupniak makes no
guarantees or warranties concerning the outcome of any Consulting Services
provided hereunder, and Rupniak shall have no liability to the Company for any
losses or damages arising from her performance of the Consulting Services except
to the extent such losses or damages are attributable to fraud, gross negligence
or willful misconduct on the part of Rupniak.

 

 

2.

Compensation. In consideration for the Consulting Services and the covenants and
agreements of Rupniak pursuant to this Agreement, the Release Agreement and the
Confidentiality Agreement:

 

 

 

(a)

The Company shall pay to Rupniak:

 

 

(i)

a consulting fee (the “Consulting Fee”) in the amount of $20,833 for each full
month (pro-rated for partial months) during the term of this Agreement, provided
that no portion of the Consulting Fee shall be payable before the Release
Effective Date. The parties expressly agree that all Consulting Fees paid to
Rupniak pursuant to this Agreement shall offset, on a dollar-for-dollar basis,
any Salary Continuation Benefit to which Rupniak is entitled pursuant to the
Employment Letter, and Rupniak hereby waives any such Salary Continuation
Benefit to the full extent of the Consulting Fees that she is paid under this
Agreement.

 

 

 

(ii)

amounts equal to her actual premiums paid for COBRA coverage during the term of
this Agreement. No such payments shall be due unless Rupniak elects COBRA
coverage, but if Rupniak does elect COBRA coverage, such payments shall be
without restriction and may be applied by Rupniak to the cost of such premiums
or used by her for any other purpose. CoLucid will not enroll Rupniak for COBRA
coverage or make any COBRA payments on Rupniak's behalf. The parties expressly
agree that all COBRA premiums paid to Rupniak pursuant to this Agreement shall
offset, on a dollar-for-dollar basis, any COBRA premium payments to which
Rupniak is entitled pursuant to the Employment Letter, and Rupniak hereby waives
any such payments

 

 

-2-

--------------------------------------------------------------------------------

 

 

under the Employment Letter to the full extent of the COBRA premium payments
that she is paid under this Agreement.

 

 

(b)

The Company shall reimburse Rupniak for the out-of-pocket expenses she incurs in
the course of performing the Consulting Services to the extent those expenses
are reasonable, properly documented, and otherwise in accordance with Company
policies.

 

 

 

(c)

Within ten days after the Release Effective Date, the Company shall:

 

 

(i)

pay to Rupniak a cash payment in the amount of $75,000 (the “Upfront Payment”),
with the following further agreed conditions:

 

 

 

(1)

At Rupniak’s request and direction, the Upfront Payment shall be in the form of
a check payable to “The Noble Law Firm Trust Account” and delivered to Rupniak’s
counsel, Laura Noble; and

 

 

 

(2)

for federal income tax purposes, the Upfront Payment shall be treated as a Form
1099 Miscellaneous Income Payment.

 

 

 

(ii)

grant to Rupniak a non-qualified stock option (the “NQSO”) pursuant to the Plan
to purchase 62,225 shares of common stock at an exercise price equal to the
greater of (x) $10.00 per share or (y) the “Fair Market Value” per share as of
the “Grant Date” (as such terms are defined in the Plan), with the following
further agreed conditions:

 

 

 

(1)

44,613 of such shares shall vest immediately upon issuance of the NQSO and the
remaining 17,612 of such shares shall vest in four equal installments of 4,403
shares on the fifth day of each month from June 2016, through September, 2016;

 

 

 

(2)

pursuant to Section 6(e)(3) of the Plan and the related definitions (and subject
to Section 12 of the Plan), unless otherwise provided in the Award Agreement (as
defined below), upon termination of the Consulting Services for any reason other
than Cause, death or Disability, Rupniak’s vested options may be exercised for a
period of three months after the date of termination;

 

 

 

(3)

the award agreement evidencing the NQSO (the “Award Agreement”) shall allow for
payment of the exercise price by means of a broker-assisted cashless exercise,
and shall otherwise be in the form attached hereto as Exhibit B;

 

 

 

(4)

the NQSO shall be issued and approved by the Compensation Committee of the
Company in accordance with the terms of the Plan and shall be consistent with
and not violate Section 409A of the Internal Revenue Code; and

 

 

-3-

--------------------------------------------------------------------------------

 

 

 

(5)

the parties acknowledge and agree that:

 

 

a.

the ISO has been forfeited in its entirety by reason of a break in Service (as
defined in the Plan) prior to the vesting of any shares thereunder and,
notwithstanding any provision of the Employment Letter to the contrary, none of
the options covered by the ISO shall accelerate and become vested as of the
Termination Date or at any time thereafter, and Rupniak expressly waives any
rights to such acceleration and vesting under the Employment Letter;

 

 

 

b.

the NQSO is being granted in order to provide Rupniak the opportunity to
purchase the same number of shares she would have been entitled to purchase
under the ISO if she had maintained continuous Service through December 31,
2016; and

 

 

 

c.

Rupniak shall have the right, in accordance with applicable law, to enter into a
so-called “Rule 10b5-1 plan” to effect the sale of vested shares covered by the
NQSO (and any other shares of Company stock owned by Rupniak) and the Company
shall cooperate with her efforts to do so. Further, without providing any
assurance that all of the shares covered by the NQSO will vest, the Company
agrees not to intentionally interfere with the execution of any such Rule 10b5-1
plan except as otherwise required by applicable law.

 

 

 

3.

Efforts and Devotion to Duties. Rupniak shall devote her commercially reasonable
efforts to fulfilling her obligations as expressly set forth hereunder and to do
nothing that would harm the business or reputation of the Company. During the
term of this Agreement, Rupniak shall be free to engage in other business
activities that do not adversely affect the Consulting Services, so long as such
other activities are not in conflict with the Release Agreement, the
Confidentiality Agreement or this Agreement. Rupniak represents and warrants to
the Company that she has no existing obligation or commitment that conflicts
with this Agreement or that would preclude her from performing her
responsibilities hereunder, and she agrees not to enter into any such
conflicting obligation or commitment.

 

 

4.Relationship and Authority. Rupniak shall be an independent contractor (not an
employee) with respect to the Company and shall have no authority to bind the
Company or make commitments on its behalf. Except as stated in the preceding
sentence, this Agreement shall not be deemed to create any employment,
partnership, agency or other relationship between the Company and Rupniak.
Rupniak shall have no right to participate in any employee benefit plan or
arrangement of the Company, except as set forth in Section 2 above. If Rupniak
is reclassified by any governmental authority as an employee of the Company, she
shall have no right to any Company benefits, except as required by law, even if
she would be eligible therefor by the terms of the applicable benefit plans or
arrangements.

 

 

5.

Term and Termination. The term of this Agreement shall begin on January 1, 2016,
and continue for a period of nine months, ending on September 30, 2016. If
either party breaches this Agreement in any material respect and fails to cure
such breach within 14 days after

 

-4-

--------------------------------------------------------------------------------

 

 

written notice from the other party, the non-breaching party will have the right
to terminate this Agreement upon written notice. To the extent that the Company
does not request that Rupniak perform Consulting Services, Rupniak shall not be
deemed in breach of this Agreement by reason of not performing the Consulting
Services that have not been requested. Rupniak shall have the right to terminate
this Agreement at any time and for any reason or no reason upon at least ten
days’ prior written notice. Upon any such termination, the Company’s sole
obligation to Rupniak shall be to pay to her any compensation she has earned in
accordance with Section 2 above through the termination date. 

 

 

 

6.

Miscellaneous.

 

 

(a)

Assignment. Neither party may assign or subcontract any of its or her rights or
obligations under this Agreement without the written consent of the other. Any
assignment not in compliance with this provision shall be void.

 

 

 

(b)

Entire Agreement. This Agreement, the Release Agreement, the Award Agreement and
the Confidentiality Agreement together constitute the entire agreement, and
supersede all prior agreements and understandings, written and oral, between the
parties with respect to the Consulting Services. In the event of a conflict
between the compensation-related provisions of Section 2 of this Agreement, on
the one hand, and the compensation-related provisions of Section 3 of the
Release Agreement, on the other hand, the provisions of this Agreement shall
control.

 

 

 

(c)

Waivers. The failure by any party at any time to require performance of any
provision hereof shall not affect its or her right later to require such
performance. No waiver in any one or more instances shall (except as otherwise
stated therein) be deemed to be a further or continuing waiver of any such
condition or breach in any other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

 

 

(d)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

 

 

(e)

Governing Law. This Agreement shall be governed by and construed and enforced
exclusively in accordance with the laws of the State of Massachusetts, without
regard to the conflicts of law principles thereof.

 

 

 

 

(f)

Notices. All notices and other communications in connection with this Agreement
shall be in writing and shall be sent to the respective parties at the following
addresses (or such other addresses as they may designate in accordance herewith)
by registered or certified mail, postage prepaid, or by express courier service,
service fee prepaid, or by facsimile with a hard copy to follow via mail or
express courier service in accordance with this paragraph.

 

 

 

To the Company:

CoLucid Pharmaceuticals, Inc.

 

222 Third Street

 

Cambridge, MA 02142

 

Attn: Thomas P. Mathers

 

 

 

With copy to:

Daniel L. Boeglin

 

Faegre Baker Daniels LLP

-5-

--------------------------------------------------------------------------------

 

 

600 E. 96th Street, Suite 600

 

Indianapolis, IN 46240

 

 

 

To Rupniak:

Nadia Rupniak

 

(address redacted)

 

All notices shall be deemed given and received (i) if delivered by hand,
immediately, (ii) if sent by mail, three business days after posting, (iii) if
delivered by express courier service, the next business day, or (iv) if sent by
facsimile, at the time shown in the confirmed electronic receipt or on the first
business day thereafter if the notice is sent on a day other than a business
day.

 

 

(g)

Amendments. This Agreement may be amended only by an instrument in writing
executed by the parties sought to be bound thereby.

 

 

 

(h)

Injunctive Relief. Rupniak acknowledges that any violation or threatened
violation of this Agreement will cause irreparable harm to the Company that is
incapable of precise measurement and that, as a result, the Company will not
have an adequate remedy at law to redress such harm. Therefore, in addition to
monetary damages and other remedies, the Company shall be entitled to seek
injunctive relief, including temporary restraining orders and/or preliminary or
permanent injunctions, without posting bond.

 

 

 

(i)

Effectiveness. This Agreement shall not be effective prior to the Release
Effective Date. If the Release Effective Date occurs on or before January 31,
2016, then this Agreement shall automatically become binding and effective
immediately as of the Release Effective Date. If the Release Effective Date does
not occur on or before January 31, 2016, then this Agreement shall automatically
become null and void.

 

 

 

(j)

Due Authorization. Each party hereby represents and warrants that (x) this
Agreement has been duly authorized by all necessary action on its part and (y)
at the time this Agreement becomes binding and effective in accordance with
Section 6(i) above, this Agreement will constitute the valid and binding
obligation of such party, enforceable against such party in accordance with its
terms.

 

 

As evidence of their acceptance of the terms set forth herein, the Company and
Rupniak have executed this Agreement as of the date stated in the opening
paragraph.

 

"COMPANY"

 

COLUCID PHARMACEUTICALS, INC.

By:

/s/ Thomas P. Mathers

Name:

Thomas P. Mathers

 

Title:

CEO

 

"RUPNIAK"

 

By:

/s/ Nadia Rupniak

 

-6-